EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Douglas L. Wathen (Reg. No. 41,369) on 22 March 2021.
The application has been amended as follows: 
Please amend the following claim:
1. (currently amended) A partition wall for a building structure comprising a plurality of building units separated by such partition wall to provide acoustic insulation therebetween, said partition wall having a first and a second side and comprising:
a plurality of column assemblies substantially vertically mounted in a horizontally oriented base profile, each column assembly comprising:
a central element [[made]] composed of mineral wool fibres and at least a first spacer elements [[made]] composed of mineral wool fibres and extending from said central element towards the first side with a first intermediate profile provided between the central element and the first spacer elements and a second intermediate profile provided on a side of the central element facing the second side of the wall,
composed of mineral wool fibres and extending towards the second side of the partition wall; and wherein a density of the mineral wool in the central element is higher than a density of the mineral wool in the first and second spacer elements,
one or more insulation sections fitted between two adjacent column assemblies of the plurality of column assemblies, wherein each insulation section comprises:
an inner mineral wool fibre panel provided in a close fit between the central elements of said adjacent column assemblies;
first and second mineral wool fibre panels provided in a close fit between the first and second spacer elements, respectively, of said adjacent column assemblies, [[and]] wherein densities of said first and second mineral wool fibre panels are substantially the same and wherein the densities of said first and second mineral wool fibre panels are lower than a density of the inner mineral wool panel; and
a first external wall cover abutting the first mineral wool fibre panel and secured to the first spacer elements of the adjacent column assemblies, and a second external wall cover abutting the second mineral wool fibre panel and secured to the second spacer elements of the adjacent column assemblies;
wherein at least one of the first and second spacer elements in the column assembly has a fibre orientation which is substantially parallel with a main fibre orientation of the first and second mineral wool panels.


The following is the Examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a partition wall having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim and the structural configuration having the capability of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635